
	

114 HR 4654 IH: Keeping Communities Safe through Treatment Act of 2016
U.S. House of Representatives
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4654
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2016
			Mr. Sean Patrick Maloney of New York (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to carry out a pilot program to provide grants to eligible entities
			 for diversion programs to divert individuals with low-level drug offenses
			 to drug treatment programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Keeping Communities Safe through Treatment Act of 2016. 2.Pilot program (a)Establishment (1)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General shall establish a pilot program to provide grants to eligible entities for diversion programs to divert individuals with low-level drug offenses to drug treatment programs.
 (2)Duration of pilot programThe pilot program shall terminate 5 years after the date of the enactment of this Act. (3)Grants awarded under pilot programThe Attorney General shall award grants under the pilot program to not fewer than 10 eligible entities.
 (b)Limitation on use of fundsGrant funds awarded under the pilot program may not be used to divert an individual with a low-level drug offense to a drug treatment program if criminal charges have been filed and are pending against such individual.
			(c)Application
 (1)In generalTo be selected to receive a grant under the pilot program, an eligible entity shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require.
 (2)Other requirementsEach application for a grant under the pilot program shall include a description of how the eligible entity—
 (A)coordinates with drug treatment programs that provide medication-assisted treatment; (B)plans to coordinate with local prosecutors;
 (C)plans to divert individuals with low-level drug offenses to such programs; (D)plans to monitor and record the progress of such individuals in such programs;
 (E)plans to assess such individuals to ensure that they have an appropriate drug treatment plan; (F)plans to monitor and record the drug use of such individuals; and
 (G)will provide case management for such individuals. (d)Reports (1)Quarterly reportsEach quarter during the duration of the pilot program, an eligible entity that receives a grant under the pilot program shall submit a report to the Attorney General that includes—
 (A)the number of individuals diverted to drug treatment programs by the diversion program for which the grant funds are used;
 (B)any subsequent arrest records of such individuals, when such records are publicly available; (C)any subsequent criminal charges filed against such individuals;
 (D)the random drug test results for such individuals; and (E)the cost of such programs.
 (2)Annual reportsNot less than once each year during the duration of the pilot program, the Attorney General shall submit a report to Congress that includes—
 (A)the number of grants awarded under the pilot program; (B)the number of individuals diverted to drug treatment programs by the diversion program for which the grant funds are used;
 (C)any subsequent arrest records of such individuals, when such records are publicly available; (D)any subsequent criminal charges filed against such individuals;
 (E)the random drug test results for such individuals; and (F)the amount of funds used to provide grants under the pilot program.
 (e)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a law enforcement agency with jurisdiction over a high intensity drug trafficking area, as designated pursuant to section 707(b) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706(b)).
 (2)Low-level drug offenseThe term low-level drug offense does not include a serious violent felony. (3)Medication-assisted treatmentThe term medication-assisted treatment means treatment of substance use disorders through the use of a drug (or a combination of drugs) approved or licensed under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or section 351 of the Public Health Service Act (42 U.S.C. 262), in combination with evidence-based behavioral therapies.
 (4)Serious violent felonyThe term serious violent felony has the meaning given such term in section 3559(c)(2) of title 18, United States Code. (f)Authorization of appropriationsThere is authorized to be appropriated such funds as may be necessary to carry out the pilot program, to be derived from the funds made available to the Office of Justice Programs.
			
